The provision of the policy insuring plaintiff against “ any loss by reason of the liability imposed by law upon the assured for damages on account of bodily injuries * * * accidentally sustained during tho policy period by any person,” has relation to causes of action for damages that arise in favor of the injured person against the assured. The facts stated in the complaint give rise to no cause of action in favor of the injured person, and the liability of the assured does not arise from a claim of damages but from a contract express or implied of the plaintiff (the assured) to pay for the care and treatment -of his son. Further, the insurer is liable only when the assured is liable for damages, and no facts are alleged that would make the assured so liable. For all that appears the accident was unavoidable. The promise alleged in the complaint is without consideration. Judgment unanimously affirmed, with costs. Present — Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ.